—Appeal by the de*440fendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered October 29, 1992, convicting him of murder in the second degree, attempted murder in the second degree, assault in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470. 15 [5]).
Contrary to the defendant’s contention that his trial attorney did not provide meaningful representation, counsel’s strategic choices as to the theory of defense, the presentation of defense witnesses, and the scope of cross-examination of the People’s witnesses were reasonable given the evidence, the law, and the circumstances of the case (see, People v Baldi, 54 NY2d 137; see also, People v Braithwaite, 139 AD2d 749).
Under the circumstances of this case, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). Sullivan, J. P., Pizzuto, Goldstein and Florio, JJ., concur.